Order entered February 1, 2017




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-16-00997-CV

                             HOWARD MINTZ, M.D., Appellant

                                              V.

    JULYE NESBITT CAREW, M.D., P.A. AND MICHELLE CHESNUT, M.D., P.A.,
                                Appellees

                        On Appeal from the 14th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-14-08087

                                          ORDER
       Before the Court is appellant’s January 31, 2017 unopposed motion to extend time to file

appellant’s reply brief. Appellant’s motion is GRANTED. Appellant’s reply brief shall be filed

by February 13, 2017.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE